Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s communications filed on 05/14/19. Claims 1-20 are pending in this application.

Claim Rejections under 35 U.S.C. §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 11, 13, 14, 17, 18 are rejected under 35 U.S.C. §102 as being unpatentable over Wang (US 2019/0386040A1).
Regarding claim 1, Wang discloses a thin-film transistor, comprising: a substrate; an active layer disposed on the substrate (112 on 104); an insulating layer disposed on the active layer (105 on 112), and comprising a first through hole and a second through hole (see where 113 sits on throughholes); a metal layer disposed on the insulating layer (111 formed on 105), and comprising a first contact portion and a second contact portion both disposed on a same layer and spaced apart from each other (see contact portions on both sides of 112), the first contact portion connected to the active layer via the first through hole (see 113 contacting sides of 112), the second contact portion connected to the active layer via the second through hole(see 113 contacting sides of 112); a dielectric layer disposed on the metal 
Regarding claim 7, Wang discloses the thin-film transistor of claim 1, wherein the metal layer is composed of a molybdenum (Mo) film layer or a titanium/aluminum/titanium (Ti/Al/Ti) three-layered film layer (see par a[0023] disclosing TiAl and Mo).
Regarding claim 11, Wang discloses display panel (see background), comprising a thin-film transistor, the thin-film transistor comprising: an active layer disposed on the substrate (112 on 104); an insulating layer disposed on the active layer (105 on 112), and comprising a first through hole and a second through hole (see where 113 sits on throughholes); a metal layer disposed on the insulating layer (111 formed on 105), and comprising a first contact portion and a second contact portion both disposed on a same layer and spaced apart from each other (see contact portions on both sides of 112), the first contact portion connected to the active layer via the first through hole (see 113 contacting sides of 112), the second contact portion connected to the active layer via the second through hole(see 113 contacting sides of 112); a dielectric layer disposed on the metal layer (108/107 formed on 113/114), and comprising a third through hole corresponding to the first contact portion (114), and a fourth through hole corresponding to the second contact portion (see holes formed where 114 is); and a source electrode and a drain electrode both disposed on a same layer on the dielectric layer (see para [0028] disclosing source/drain contacts on the same layer), the source electrode connected to the first 
Regarding claim 13, Wang discloses the display panel of claim 12, wherein the second metal sub-layer comprises the first contact portion and the second contact portion (see Wang, fig 1, both sides of 112).
Regarding claim 14, Wang discloses the display panel of claim 13, wherein the first through hole penetrates the insulating sub-layer and the insulating layer, and the second through hole penetrates the insulating sub-layer and the insulating layer (see 113 penetrating 105-107). 
Regarding claim 17, Wang discloses the display panel of claim 11, wherein the metal layer is composed of a Mo film layer or a Ti/Al/Ti three-layered film layer (see par a[0023] disclosing TiAl and Mo).
Regarding claim 18, Wang discloses the display panel of claim 11, wherein the metal layer is composed of a Ti/Al/Ti three-layered film layer, the Ti film layer in the first contact portion connected to the source electrode is oxidized to a thickness ranging from 0-30 nanometers, and the Ti film layer in the second contact portion connected to the source electrode is oxidized to a thickness ranging from 0-30 nanometers.

Claim Rejections under 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9 and 19 are rejected under 35 U.S.C. §103 as being unpatentable over Wang.

Regarding claim 9, Wang discloses the thin-film transistor of claim 8, where electrical resistance between the source electrode and the first contact portion ranges from 0.01 ohm to 5 ohm, and electrical resistance between the drain electrode and the second contact portion ranges from 0.01 ohm to 5 ohm. This office action notes that these ranges would be considered by one having ordinary skill in the art to be values for electrical contacts.
Regarding claim 19, Wang discloses the display panel of claim 18, where electrical resistance between the source electrode and the first contact portion ranges from 0.01 ohm to 5 ohm, and electrical resistance between the drain electrode and the second contact portion ranges from 0.01 ohm to 5 ohm. This office action notes that these ranges would be considered by one having ordinary skill in the art to be values for electrical contacts.

Claims 2-6, 10, 12, 16, 20 are rejected under 35 U.S.C. §103 as being unpatentable over Wang and further in view of Li (US 20170287947A1).
Regarding claim 2, Wang discloses the thin-film transistor of claim 1, but Wang does not disclose wherein the metal layer further comprises a first metal sub-layer, an insulating sub-layer, and a second metal sub-layer, wherein the first metal sub-layer is disposed on the insulating layer; the insulting sub-layer is disposed on the first metal sub-layer; and the second metal sub-layer is disposed on the 
Regarding claim 3, Wang and Li disclose the thin-film transistor of claim 2, wherein the second metal sub-layer comprises the first contact portion and the second contact portion (see paras [0052], [0053] and fig 2).
Regarding claim 4, Wang and Li disclose the thin-film transistor of claim 3, wherein the first through hole penetrates the insulating sub-layer and the insulating layer, and the second through hole penetrates the insulating sub-layer and the insulating layer (see paras [0052], [0053] and fig 2, disclosing penetration of 13, 15, 17).
Regarding claim 5, Wang and Li disclose the thin-film transistor of claim 2, wherein the first metal sub-layer comprises the first contact portion and the second contact portion (see 201, 202).
Regarding claim 6, Wang and Li disclose the thin-film transistor of claim 5, wherein the third through hole penetrates the dielectric layer and the insulating sub-layer, and the fourth through hole penetrates the dielectric layer and the insulating sub-layer (see figs 6-8 disclosing 205, 208, 209, etc).
Regarding claim 10, Wang discloses the thin-film transistor of claim 1, but does not disclose wherein the first through hole and the third through hole are disposed corresponding to each other, or part of the first through hole and part of the third through hole are disposed corresponding to each other, and the second through hole and the fourth through hole are disposed corresponding to each other, or part of the second through hole and part of the fourth through hole are disposed corresponding to each other.

Regarding claim 12, Wang discloses the display panel of claim 11, but Wang does not disclose wherein the metal layer further comprises a first metal sub-layer, an insulating sub-layer, and a second metal sub-layer, wherein the first metal sub-layer is disposed on the insulating layer; the insulting sub-layer is disposed on the first metal sub-layer; and the second metal sub-layer is disposed on the insulating sub-layer. However, Li, at least at fig 2, discloses metal sub layers, (see 181, 182, 161, 162). Wang and Li are in the same or similar fields of endeavor. It would have been obvious to combine Wang and Li. Wang and Li may be combined by forming the electrical contacts of Wang in accordance with li, with sub-layers. One having ordinary skill in the art would be motivated to combine Wang and Li in order to reduce complications from etching multiple layers at once, see para [0052], [0053].
Regarding claim 16, Wang discloses the display panel of claim 15, but does not explicitly disclose wherein the third through hole penetrates the dielectric layer and the insulating sub-layer, and the fourth through hole penetrates the dielectric layer and the insulating sub-layer. However, Li discloses wherein the third through hole penetrates the dielectric layer and the insulating sub-layer, and the fourth through hole penetrates the dielectric layer and the insulating sub-layer. In particular, Li, at least at fig 2, discloses metal sub layers, (see 181, 182, 161, 162). Wang and Li are in the same or similar fields 
Regarding claim 20, Wang discloses the display panel of claim 11, but does not explicitly disclose wherein the first through hole and the third through hole are disposed corresponding to each other, or part of the first through hole and part of the third through hole are disposed corresponding to each other, and the second through hole and the fourth through hole are disposed corresponding to each other, or part of the second through hole and part of the fourth through hole are disposed corresponding to each other.
However, Li at least at figs 6-9 discloses wherein the first through hole and the third through hole are disposed corresponding to each other, or part of the first through hole and part of the third through hole are disposed corresponding to each other, and the second through hole and the fourth through hole are disposed corresponding to each other, or part of the second through hole and part of the fourth through hole are disposed corresponding to each other (see paras [0052], [0053], 205, 208, 209, and fig 2, disclosing penetration of 13, 15, 17). It would have been obvious to combine Wang and Li. Wang and Li may be combined by forming the electrical contacts of Wang in accordance with li, with sub-layers. One having ordinary skill in the art would be motivated to combine Wang and Li in order to reduce complications from etching multiple layers at once, see para [0052], [0053].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827.  The examiner can normally be reached on M-F 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHIN/Primary Examiner, Art Unit 2813